      Case 5:20-cv-05072-JLV Document 1 Filed 12/04/20 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     WESTERN DIVISION
                                             *
SHERYL SEMMLER,                              *             CIV. -----
                                                                20-5072
                                             *
               Plaintiff,                    *
                                             *
vs.                                          *             COMPLAINT
                                             *
UNITED STATES OF AMERICA,                    *
                                             *
               Defendant.                    *
                                             *
        COMES NOW the above-named Plaintiff, Sheryl Semmler, by and through her

undersigned counsel, and states and alleges as follows:

        1.     That at all times relevant hereto, Plaintiff Sheryl Semmler, formerly known as

Sheryl Bauman, was and is a resident of Rapid City, South Dakota.

        2.     That the Defendant, United States of America, is amenable to this suit under the

provisions of a Federal Tort Claims Act 28 U.S.C.§§ 1346(b), 2401(b), and§§ 2671-2680.

        3.     That exclusive jurisdiction of this Court is conferred by 28 U.S.C. § 1346(b) and

venue in this Court is proper under 28 U.S.C. § 1402(b).

        4.     That on December 13, 2019, and in conformity with 28 U.S.C. § 2675, Plaintiff

submitted a Form 95 Claim for Damage, Injury, or Death to the Office of the Solicitor, Department

of the Interior in Washington, D.C. That claim sought $350,000.00 in damages. A copy of that

FTCA claim is attached as Exhibit 1.

        5.     That FedEx Tracking indicates the claim documents were hand delivered to the

Solicitor's Office of the Department of the Interior on December 16, 2019. A copy of the delivery

receipt is attached as Exhibit 2.
    Case 5:20-cv-05072-JLV Document 1 Filed 12/04/20 Page 2 of 5 PageID #: 2




COMPLAINT
Sheryl Semmler vs. United States ofAmerica
Page 2 o(3

       5.      That more than six (6) months have elapsed following the submission ofthe claim,

and Plaintiff has never received a response of any type, either of claim approval or denial, and

therefore has exhausted her administrative remedies pursuant to 28 U.S.C. § 2675.

                                 GENERAL ALLEGATIONS

       8.      That on December 22, 2017, Kyle Golus was operating a vehicle owned by the

United States General Services Administration, traveling northbound on Milwaukee Street in

Rapid City, Pennington County, South Dakota.

       9.      That Kyle Golus failed to exercise his duty ofreasonable care and to keep a safe

lookout for other drivers on the roadway, and struck the vehicle operated by Sheryl Semmler,

causing her bodily injury.

       10.     That the negligence ofKyle Golus was a legal cause ofdamage to Sheryl Semmler.

Sheryl Semmler sustained personal injuries, including but not limited to: permanent impairment,

pain and suffering, loss ofenjoyment oflife, disfigurement and disability (temporary and

permanent), expenses for necessary medical attention (past and future), and other related damages.

       11.     That Kyle Golus, during all times mentioned, was acting within the course and

scope ofhis employment ofthe Bureau oflndian Affairs, which is an agency ofthe United States

Department ofthe Interior. Under the doctrine ofrespondeat superior, the employer is vicariously

liable for the negligence ofits employees.

        WHEREFORE Plaintiff respectfully prays that the Court hear the case and after a trial on

the merits, that the Court enter jud gment in favor ofPlaintiff and against Defendant in a sum to be

determined by the Court, including pre-judgment interest, as well as any further reliefthe Court

deems just and equitable.
    Case 5:20-cv-05072-JLV Document 1 Filed 12/04/20 Page 3 of 5 PageID #: 3




COMPLAINT
Sheryl Semmler vs. United States ofAmerica
Page 3 of3



       Dated this    l/ J,\day of December, 2020.



                                                      -�·
                                             By_----,,7
                                                      �---+,o=----'�--'------cl,H-----
                                                    Rexfi d A. Hagg
                                                    Attorneys for Plainti
                                                    P.O. Box 8008
                                                    Rapid City, SD 57709
                                                    PH: (605) 348-1125
                                                    Email: rex.hagg@amatteroflaw.com
                                 Case 5:20-cv-05072-JLV Document 1 Filed 12/04/20 Page 4 of 5 PageID #: 4

JS 44 (Rev. 10/20)                                                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                                               DEFENDANTS
                Sheryl Semmler
                                                                                                                                                                 United States of America
     (b) County of Residence of First Listed Plaintiff                                         _,_P--'e""-'-'n_,_,n""'in-"a,,...t,.,,o'-'-n.,_______            County of Residence of First Listed Defendant
                                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                               THE TRACT OF LAND INVOLVED.

     (c)      Attorneys (Firm Name, Address, and Telephone Number)                                                                                               Attorneys (If Known)

                See Attachment

II. BASIS OF JURISDICTION (Place an "X" 111 One Box Only)                                                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plainlijf
                                                                                                                                                          (For Diversify Cases Only)                                                                 and One Box/or Defendan!}
D1        U.S. Government                               03         Federal Question                                                                                                PTF                         DEF                                                    PTF      DEF
            Plaintiff                                                 (U.S. Government Nol a Parly}                                               Citizen of This State                        D1            D            Incorporated or Principal Place                         D4            D4
                                                                                                                                                                                                                            of Business ln This State

[Rj 2     U.S. Government
            Defendant
                                                       04          Diversity
                                                                      (lndica/e Cilizenship ofParlies in l!em 111)
                                                                                                                                                  Citizen of Another State                     D2            D             Incorporated and Principal Place
                                                                                                                                                                                                                             of Business In Another State
                                                                                                                                                                                                                                                                                  0             05


                                                                                                                                                  Citizen or Subject of a                      D3            D 3           Foreign Nation
                                                                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                                                    Click here for: Nature of Suit Code Descri tions.
                CONTRACT                                                                     tORtS                                                     FORFElTOR.EIPENALIY                                       BANKRUPTCY                                      OTHER STATUTES
  110 Insurance                                            PERSONAL INJURY                               PERSONAL INJURY                               625 Dmg Related Seizure                              422 Appeal 28 USC 158                                              375 False Claims Act
�
  120 Marine                                         310 Airp lane                                 O            365 Personal Injury -                      of Property 21 use 881                           423 Withdrawal                                                     376 Qui Tam (31 USC
  130 Miller Act                                     315 Airplane Product                                                Product Liability             690 Other                                                28 USC 157                                                         3729(a))
  140 Negotiable Instrument                                     Liability                          O            367 Health Care/
                                                                                                                                                                                                         rn=========
                                                                                                                                                                                                                                                                               400 State Reapportiomnent
D150 Recovery of Overpayment                         320 Assault, Libel &                                                Phannaceutical                                                                                                                              ,,.-,-H 410 Antitrust
      & Enforcement of Judgment                                Slander                                                   Personal Injury                                                                                                                                       430 Banks and Banking
D 151 Medicare Act                                   330 Federal Employers'                                              Product Liability                                                                                                                                     450 Commerce
D 152 Recovery of Defaulted                                     Liability                                  D 368 Asbestos Personal                                                                                                                                             460 Deportation
       Student Loans                                 340 Marine                                                          Injury Product                                                                                                                                        470 Racketeer Influenced and
       (Excludes Veterans)                           345 Marine Product                                                   Liability                                                                                                                                                Com1pt Organizations
D153 Recovery of Overp ayment                                   Liability                                    PERSONAL PROPERTY                                                                                    880 Defend Trade Secrets                                     480 Consumer Credit
      of Veteran's Benefits                          350 Motor Vehicle                             O            370 Other Fraud                                                                                           Act of 2016                                              (15 USC 1681 or 1692)
D160 Stockholders' Suits                             355 Motor Vehicle                             O            371 Tmth in Lending                                                Act                                                                                         485 Telephone Consumer
D 190 Other Contract                                          Product Liability                    O            380 Other Personal                                       720 Labor/Management            br-'
                                                                                                                                                                                                          "' "'. "';S
                                                                                                                                                                                                            we
                                                                                                                                                                                                                    ""o· ""cm'.
                                                                                                                                                                                                                      "'    "'""'ITT
                                                                                                                                                                                                                                  . "'S.E
                                                                                                                                                                                                                                  "'  f =c"'UR." "'·"'"',1 ¥
                                                                                                                                                                                                                                                           T··..."'c,;, yd
                                                                                                                                                                                                                                                           "'        "'"'
                                                                                                                                                                                                                                                                          ,, �     Protection Act
D 195 Contract Product Liability                     360 Other Personal                                                  Property Damage                                           Relations                      861 HIA (1395ft)                                             490 Cable/Sat TV
D 196 Franchise                                               Injury                                       D 385 Property Damage                                          740 Railway Labor Act                   862 Black Lung (923)                                         850 Securities/Commodities/
                                                     362 Personal Injury -                                               Product Liability                               751 Family and Medical                   863 DIWC/DIWW (405(g))                                            Exchange
                                                              Medical Malpractice                                                                                                  Leave Act                       864 SSlD Title XVI                                          890 Other Statutory Actions
               RE A L P R O PE· R T Y                     C l VIL· R.l G H T S .                              P R l SO N E R P E T l T I O N S ·••                        790 Other Labor Litigation               865 RSI (405(g))                                            891 Agricultural Acts
1-,.-,-.,....:; = c: ,...°' "' = cccc :;;;; .;; ==+.,_,-,- ,...-::- ,::''-"" -:c,'- -,, -:: c::' "c-"-''-'-1-- -: cc ..c ="' -""" "". "' "" "" "' .;;. .:;. ..;; _.:.i==!


§
    2 IO Land Condemnation                            440 Other Civil Rights                                     Habeas Corpus:                                           791 Employee Retirement                                                                              893 Enviromnental Matters
D220 Foreclosure                                     441 Voting                                                 463 Alien Detainee                                                Income Security Act    h,---,::::,c========rl--i 895 Freedom of Information
    230 Rent Lease & Ejectrnent                      442 Employment                                              510 Motions to Vacate                                                                             870 Taxes (U.S. Plaintiff                                        Act
    240 Torts to Land                                 443 Housing/                                                       Sentence                                                                                          or Defendant)                                       896 Arbitration
    245 Tort Product Liability                                Accommodations                                     530 General                                                                                       871 IRS-Third Party                                         899 Administrative Procedure
D290 All Other Real Property                          445 Amer. w/Disabilities -                                 535 Death Penalty                                       ,,, , ,:: lMMIGRATION ,.                           26 USC 7609                                            Act/Review or Appeal of
                                                              Employment                                         Other:                                                   462 Naturalization Application                                                                           Agency Decision
                                                      446 Amer. w/Disabilities -                                 540 Mandamus & Other                                     465 Other Immigration                                                                                950 Constitutionality of
                                                              Other                                              550 Civil Rights                                                 Actions                                                                                          State Statutes
                                                      448 Education                                              555 Prison Condition
                                                                                                                 560 Civil Detainee -
                                                                                                                         Conditions of
                                                                                                                         Confinement
 V. ORIGIN (Place an "X" in One Box Only)
0'         Original
           Proceeding
                                     D2 Removed from
                                        State Court
                                                                                    □3            Remanded from
                                                                                                  Appellate Court
                                                                                                                                        D4        Reinstated or
                                                                                                                                                  Reopened
                                                                                                                                                                             D      5 Transferred from
                                                                                                                                                                                      Another District
                                                                                                                                                                                                                          D6         Multidistrict
                                                                                                                                                                                                                                     Litigation -
                                                                                                                                                                                                                                                                      D8        Multidistrict
                                                                                                                                                                                                                                                                                Litigation -
                                                                                                                                                                                        (specify)                                    Transfer                                   Direct File
                                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                              28 USC 1346(b), 2401(b), and 2671-2680
 VI. CAUSE OF ACTION                                          Brief description of cause:
                                                              Federal Tort Claim Act - Vehicle Accident
 VII. REQUESTED IN                                           □       CHECK IF THIS IS A CLASS ACTION                                                   DEMAND$                                                         CHECK YES only if demanded in complaint:
      COMPLAINT:                                                     UNDER RULE 23, F.RCv.P.                                                            $350,000                                                      JURY DEMAND:                               □    Yes          [R]No

 VIII. RELATED CASE(S)
                                                                   (See ins1n,c1ions):
       IF ANY                                                                                       JUDGE

 DATE
              /2
 FOR OFFICE USE ONLY

      RECEIPT#                                   AMOUNT                                                                                                                             JUDGE                                               MAG.JUDGE
Case 5:20-cv-05072-JLV Document 1 Filed 12/04/20 Page 5 of 5 PageID #: 5




Attachment to Civil Cover Sheet

l.(c) Attorneys

Rexford A. Hagg
John Stanton Dorsey
Whiting Hagg Hagg Dorsey & Hagg, LLP
P.O. Box 8008
Rapid City SD 57709
Ph: (605) 348-1125
